—In an action, inter alia, to recover damages for unpaid wages, the defendant National Capital Group, Ltd., appeals, as limited by its brief, from so much of an order of the Supreme Court, Nas*171sau County (Alpert, J.), dated November 24, 2000, as, in effect, denied its motion for summary judgment dismissing the complaint insofar as asserted against it, and granted those branches of the plaintiff’s cross motion which were to impose a sanction and costs on it and to impose a sanction on its attorney.
Ordered that the appeal from so much of the order as granted that branch of the plaintiffs cross motion which was to impose a sanction on the appellant’s attorney is dismissed, without costs or disbursements, as the appellant is not aggrieved by that portion of the order (see, CPLR 5511; Scopelliti v Town of New Castle, 92 NY2d 944); and it is further,
Ordered the order is affirmed insofar as reviewed, without costs or disbursements.
The Supreme Court properly determined that the appellant engaged in conduct which was “undertaken primarily to delay or prolong the resolution of the litigation” (22 NYCRR 130-1.1 [c] [2]; see, SRF Bldrs. Capital Corp. v Ventura, 229 AD2d 431; Lightron Corp. v J.S.M. Holdings, 188 AD2d 641). Furthermore, the appellant was afforded “a reasonable opportunity to be heard” prior to the imposition of a sanction and costs on it (22 NYCRR 130-1.1 [d]; see, Household Bank Region I v Stickles, 276 AD2d 940; Matter of Gordon v Marrone, 202 AD2d 104).
The appellant’s remaining contentions are without merit. Santucci, J. P., Goldstein, Townes and Cozier, JJ., concur.